Case 5:21-mj-00273-ATB Document 2 Filed 05/13/21 Page 1 of 1

AO 466A (Rev. 12/17) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)

UNITED STATES DISTRICT COURT

for the
Northern District of New York

United States of America
v. Case No. 5:21-MJ-273 (ATB)

Eric Bochene
Charging District’s Case No, 1:21-MJ-397

— eee ee ee

Defendant

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

| understand that | have been charged in another district, the (name ofother court) —__ District of Columbia

 

 

| have been informed of the charges and of my rights to:

(I) retain counsel or request the assignment of counsel if | am unable to retain counsel;

(2) an identity hearing to determine whether | am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing to determine whether there is probable cause to believe that an offense has been

committed, to be held within 14 days of my first appearance if | am in custody and 21 days otherwise.
unless I have been indicted beforehand.

(5) a hearing on any motion by the government for detention;
(6) request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

| agree to waive my right(s) to:

aw an identity hearing and production of the warrant.
a preliminary hearing.
a detention hearing.

o

of an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
or detention hearing to which I may be entitled in this district. I request that my
@ preliminary hearing and/or FF Ferention hearing be held in the prosecuting district, at a time set by
that court.

] consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

Date:

 

 

 

Signature of defendant's attorney

Printed name of defendant's attorney
